Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 12, 2021 has been accepted and entered.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0008046 (Ruhrnschopf) in view of US 2018/0020999 (Yamamoto).
Regarding claim 1, Ruhrnschopf discloses an image processing apparatus (Figure 2) comprising:
an acquisition unit (elements 18/19 are data recordings and projection images) that acquires a radiographic image (element 19) generated by a radiation detector (Figure 1, element 11) irradiated with radiation (element 14) from a radiography apparatus (Figure 1) including the radiation detector (element 11) in which a plurality of pixels (see figure 3, element 11 is made of pixels element 32), each of which includes a conversion element that generates a larger amount of charge as it is irradiated with a larger amount of radiation (each pixel detects an intensity of x-rays which are proportional to the amount of radiation at a particular pixel), are arranged;
a storage unit that stores in advance scattered ray correction data (figure 2, element 26 is a memory for storing scatter beam spread functions (SBF) or scattered ray correction data, see paragraph [0050] discloses that SBFs are created in advance): and 
a correction unit (Figure 2, element 20 is a scatter correction unit) that corrects scattered ray components caused by scattered rays of the radiation (element 16 is scattered radiation) included in the radiographic image (element 16 is included in the image, element 19) on the basis of region information indicating a region of a subject irradiated with radiation in an entire region of the radiographic image 
Ruhrnschopf does not disclose that the region information is image information obtained by binarizing a pixel value of the radiographic image.
Yamamoto discloses a conventional image processing apparatus, see figures 3 and 4, binarization unit, element 13, wherein the region information is image information obtained by binarizing a pixel of the radiographic image (see element 13 which binarizes the pixels of the radiographic image, element D, see also paragraph [0084] the x0ray image is binarized where each pixel is given a value of 0 or 1). 
 It would have been obvious to one having ordinary skill in the art, after the filing date of the claimed invention to have modified the invention as disclosed by Ruhrnschopf with the binarization step disclosed by Yamamoto in order to increase accuracy in assessing bone density and fracture risk (see paragraph [0030] of Yamamoto).
Regarding claim 2
Regarding claim 4, Ruhrnschopf in view of Yamamoto discloses the image processing apparatus according to claim 1, wherein Ruhrnschopf further discloses that the scattered ray correction data (element 25, SBF) includes information indicating intensity of the scattered rays (see paragraph [0048] discloses SBF is based on the intensity) and information indicating a spread of the scattered rays (element 25 is the spread function of the scattered rays or SBF).
Regarding claim 10, Ruhrnschopf discloses a radiography system (Figure 1) comprising:
Ruhrnschopf in view of Yamamoto discloses that the image processing apparatus according to claim 1 (see above rejection of claim 1); and
Ruhrnschopf further discloses a radiography apparatus that outputs a radiographic image to the image processing apparatus (element 1 is a radiography apparatus that outputs a radiographic image, element 19).
Regarding claim 11, Ruhrnschopf discloses an image processing method comprising:
storing in advance scattered ray correction data (figure 2, element 26 is a memory for storing scatter beam spread functions (SBF) or scattered ray correction data, see paragraph [0050] discloses that SBFs are created in advance): 
acquiring a radiographic image (elements 18/19 are data recordings and projection images) generated by a radiation detector (figure 1, element 11) irradiated with radiation from a radiography apparatus (element 14) including the radiation detector (element 11) in which a plurality of pixels (see figure 3, element 11 is made of pixels element 32), each of which includes a conversion element that generates a larger amount of charge as it is irradiated with a larger amount of radiation (each pixel detects an intensity of x-rays which are proportional to the amount of radiation at a particular pixel), are arranged; and
correcting (Figure 2, element 20 is a scatter correction unit) scattered ray components caused by scattered rays of the radiation (element 16 is scattered radiation) included in the radiographic image 
Ruhrnschopf does not disclose that the region information is image information obtained by binarizing a pixel value of the radiographic image.
Yamamoto discloses a conventional image processing apparatus, see figures 3 and 4, binarization unit, element 13, wherein the region information is image information obtained by binarizing a pixel of the radiographic image (see element 13 which binarizes the pixels of the radiographic image, element D, see also paragraph [0084] the x0ray image is binarized where each pixel is given a value of 0 or 1). 
 It would have been obvious to one having ordinary skill in the art, after the filing date of the claimed invention to have modified the invention as disclosed by Ruhrnschopf with the binarization step disclosed by Yamamoto in order to increase accuracy in assessing bone density and fracture risk (see paragraph [0030] of Yamamoto).
Regarding claim 12, Ruhrnschopf discloses a non-transitory storage medium storing a program that causes a computer to perform an image processing, the image processing comprising:

acquiring a radiographic image (elements 18/19 are data recordings and projection images) generated by a radiation detector (figure 1, element 11) irradiated with radiation from a radiography apparatus (element 14) including the radiation detector (element 11) in which a plurality of pixels (see figure 3, element 11 is made of pixels element 32), each of which includes a conversion element that generates a larger amount of charge as it is irradiated with a larger amount of radiation (each pixel detects an intensity of x-rays which are proportional to the amount of radiation at a particular pixel), are arranged; and
correcting (Figure 2, element 20 is a scatter correction unit) scattered ray components caused by scattered rays of the radiation (element 16 is scattered radiation) included in the radiographic image (element 16 is included in the image, element 19) on the basis of region information indicating a region of a subject irradiated with radiation in an entire region of the radiographic image (element 19 is a series of projection images at different regions which are reconstructed into a 3D volume image element 22), by acquiring from the storage medium scattered ray correction data (element 25 is the SBF or scattered ray correction data that was stored on memory element 26) associated with imaging conditions in which the radiographic image is acquired (see paragraph [0049] discloses that SBF is based on tube voltage, air cap, source image distance, collimation, anti-scatter grid and other imaging conditions), and using the acquired scattered ray correction data (SBF element 25 is applied to the detected images element 19 to correct for scattered in the detected images, see figure 2).
Ruhrnschopf does not disclose that the region information is image information obtained by binarizing a pixel value of the radiographic image.

 It would have been obvious to one having ordinary skill in the art, after the filing date of the claimed invention to have modified the invention as disclosed by Ruhrnschopf with the binarization step disclosed by Yamamoto in order to increase accuracy in assessing bone density and fracture risk (see paragraph [0030] of Yamamoto).
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhrnschopf in view Yamamoto further in view of US 2017/0238887 (Karim).
Regarding claim 5, Ruhrnschopf in view of Yamamoto discloses the image processing apparatus according to claim 1, and Ruhrnschopf further discloses using a single detector to take two successive images of different energy levels (see figure 3, element 11) and does not teach two separate detectors.
Karim discloses a density measuring apparatus including a radiography apparatus (Figure 1a) includes two radiation detectors (Figures 1b, 120a, 120b), that is, a first radiation detector and a second radiation detector (elements 120a/120b), the first radiation detector and the second radiation detector are arranged in a direction in which the radiation is emitted (See figure 1b, radiation is emitted from the top of element 122a to toward the bottom of element 122c), 
the acquisition unit acquires a first radiographic image generated by the first radiation detector irradiated with radiation with a first energy level (see paragraph [0043] discloses that 120b detects lower energy x-rays) and a second radiographic image generated by the second radiation detector irradiated with radiation with a second energy level different from the first energy level (see paragraph [0043] discloses element 122b detects higher energy x-rays), and the correction unit corrects the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Ruhrnschopf in view of Yamamoto with the separate detectors of Karim, in order to reduce imaging time.
Regarding claim 6, Ruhrnschopf in view of Yamamoto further in view of Karim discloses the image processing apparatus according to claim 5, Ruhrnschopf further discloses: 
a derivation unit that derives at least one of bone density or bone mineral content, using the first radiographic image and the second radiographic image corrected by the correction unit (see paragraph [0177], the bone density is calculated). 
Regarding claim 7, Ruhrnschopf in view of Yamamoto further in view of Karim discloses the image processing apparatus according to claim 1, and but does not teach the limitations set forth in claim 7.
Karim discloses a density measuring apparatus including a radiography apparatus (Figure 1a) wherein the acquisition unit acquires a first radiographic image generated by the radiation detector irradiated with radiation with a first energy level (see paragraph [0043] discloses that 120b detects lower energy x-rays) and a second radiographic image generated by the radiation detector irradiated with radiation with a second energy level different from the first energy level (see paragraph [0043] discloses element 122b detects higher energy x-rays), and 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Ruhrnschopf and Yamamoto with the separate detectors of Karim, in order to reduce imaging time.
Regarding claim 8, Ruhrnschopf in view of Yamamoto further in view of Karim discloses the image processing apparatus according to claim 7, and Ruhrnschopf further discloses:
a derivation unit that derives at least one of bone density or bone mineral content, using the first radiographic image and the second radiographic image corrected by the correction unit (see paragraph [0177], the bone density is calculated).
Regarding claim 9, Ruhrnschopf in view of Yamamoto further in view of  Karim discloses the image processing apparatus according to claim 5, Karim further disclose wherein each of the first and second radiation detectors (element 102a/102b) comprises a light emitting layer that is irradiated with the radiation and emits light (elements 122a/b are scintillating or light emitting layers), the plurality of pixels of each of the first and second radiation detectors receive the light, generate charge, and accumulate the charge (paragraph [0040] discloses that elements 124a/b are sensor layer made of pixels that contain TFTs to detect the generated light and produce charge as well as accumulate the charge), and the light emitting layer of one of the first and second radiation detectors which is provided on an . 
Response to Arguments
Applicant’s arguments, see Remarks at pages 7-8, filed April 12, 2021, with respect to the rejection(s) of claim(s) 1-4 and 10-12 under Ruhrnschopf have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruhrnschopf in view of Yamamoto (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884